Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 06/25/2021.  
Status of Claims
Claims 1-20 have been canceled and Claims 21-42 have been amended by Applicant 
Claims 21-42 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Priority
The Examiner has noted the Applicants claiming 
         U.S. application 14592754 filed on 01/08/2015, which at its turn is a continuation of  
         U.S. application 14165417 filled on 01/27/2014, as well as 
         U.S. Provisional application 61/846,706 filled 07/16/2013, 
         U.S. Provisional application 61/836,146 filled 06/17/2013, 
         U.S. Provisional application 61/759,575 filled 02/01/2013, 
         U.S. Provisional application 61/759,568 filled 02/01/2013.
Response to Arguments / Amendments 
Applicant’s 06/25/2021 amendment necessitated new grounds of rejection in this action.
Response to prior art rejections
Remarks 06/25/2021 p.8-p.11 argues that the prior art does not teach or render obvious:
* “a first feedback input representing both positive feedback and negative feedback for a first attribute of the first plurality of aspects”, 
* “a second feedback input representing neither positive feedback nor negative feedback for a second attribute of the first plurality of aspects”, “and” 
identifying, from a database, a second plurality of aspects based on the analysis of the first and second feedback inputs” as recited in independent claims 21, 32.
Applicant prior art arguments are considered but moot in view of new grounds of rejection.
Kelly Patrick Laughlin US 20090063379 A1 is relied by Examiner as teaching at
¶ [0054] 3rd sentence: user specify both affirmative & negative answer to the question. 
   Fig.5 and mid-¶ [0062] noting a second example where the user specifies an indifferent answer neither positive nor negative, Further ¶ [0052] 3rd-6th sentences: noting tailoring of the list to particular aspects. In one embodiment, the list is organized by category (i.e. sports) inferred from natural language processing. ¶ [0064]: initial default significance is inferred based on average significance as selected by user but the user can modify the default significance as desired. For example see ¶ [0065] - ¶ [0066] where secondary questions are shown to the user in an order informed by the significance of each question scores are now updated, based on the user’s answer to the secondary question and indicated significance value, along with the previously provided strength of the recommendation for that secondary question.
Olander et al, US 20140193794 A1 hereinafter Olander similarly teaches at 
¶ [0034] last two sentences feedback or survey with capabilities for positive, negative, and both neutral / both recommendation and not a recommendation.  
---------------------------------------------------------------------------------------------------------------------
Response to 101 arguments 
Remarks 06/25/2021 p.12 ¶3 - p.14 ¶1 points to Original Spec. ¶ [0072] to argue that “[T]he responses available in such a format allow for an inferential response to other questions” resulting in “exponential increase” in data processing and gathering, and thus improving the underlying technology-traversing feedback databases of adaptive surveys-by increasing both speed and accuracy of obtaining follow-up questions and improving traversing feedback databases by identifying counter-indicators associated with neither positive nor negative feedback, and eliminating the counter-indicated aspects from further questions. As explained in the specification, the claimed approach not only learns from what a user has selected or answered, but also from what the user has not selected, so that seemingly hundreds of questions worth of information can be gathered and analyzed. Thus, when analyzed as a whole, the claims provide an improvement to the functioning 
	Examiner fully considered Applicant’s argument but respectfully disagrees following a similar rationale as that of PTAB 11/30/2018 in the decision of Parent App# 14592754 at p.10 ¶2-p.12 ¶2, p.14 ¶2 with emphasis on Id. p.10 ¶2.   
	Examiner further points to Original Specification ¶ [0074] 7th sentence and ¶ [0078] 2nd sentence to submit that what is exponentially increased here is the business intelligence data being available, but not the technological capabilities of the computer itself or another technology as argued by Applicant above. Indeed, Applicant’s alleged improvement remains integral to the fundamental economic and commercial practices of the “Certain Methods of Organizing Human Activities” since the term fundamental not necessarily limited in the sense of being old or well-known. MPEP 2106.04(a)II A ¶21. 
Alternatively, the alleged inferring from what the user has not selected as argued by Applicant at Remarks 06/25/2021 p.12 ¶3, 4th sentence, p.12 last sentence to p.13 ¶1 1st sentence, can also be viewed as setting forth basic cognitive functions of evaluation and judgement as defined by MPEP 2106.04(a)(III) vis-à-vis the abstract “Mental Processes”. Equally important, according to MPEP 2106.04(a)III C: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. 
For example, MPEP 2106.04.III. C.2. cites “FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)” as an example of performing a mental process in a computer environment. Specifically in “FairWarning” supra, the Federal Circuit found unpersuasive an argument that requiring large number of calculations [similarly argued here as seemingly hundreds of questions worth of information can be gathered and analyzed at Remarks 06/25/2021 p.13 ¶1] precludes a pen and paper test because the fact that the required calculations could be performed more efficiently via a computer [similarly argued here at Remarks 06/25/2021 p.12 ¶3] does not materially alter the patent eligibility of the claimed subject matter, even in Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014, 576 Fed. Appx. 1005, 2014 BL 235907”, where Planet Bingo
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 argued that handling millions of preselected 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Bingo numbers by computer program makes it impossible for the invention to be carried out manually. Yet, the Federal Circuit responded: We need not, and do not, address whether a claimed invention requiring many transactions might tip the scale of patent eligibility.
Here, with respect to the alleged use of counter-indicators of neither positive nor negative feedback, to traverse the feedback databases as argued at Remarks 06/25/2021 p.12 ¶3 5th-6th sentences, Examiner submits that this would still correspond to the mental inferring, deduction of mental deductive reasoning, abductive reasoning and/or if-else reasoning traversal corresponding to the Mental Processes defined by MPEP 2106.04(a) III, and further considered by Examiner in light of Applicant’s own admission at Remarks 06/25/2021 p.12 ¶3 last sentence to p.13 ¶1: the claimed approach “not only learns from what a user has selected or answered, but also from what the user has not selected”.
Examiner now more granularly scrutinizes the alleged database traversal at Step 2A prong two and Step 2B to submit that what Applicant appears to argue is mere use of a computer or other machinery in its ordinary capacity for economic or other tasks to receive, store, or transmit data2. MPEP 2106.05(f)(2). Also, the same MPEP 2106.05(f)(2)
clearly states that claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept3. Examiner further submits that even an [alleged] improvement to the information [as similarly argued here at Remarks 06/25/2021 p.12 ¶3, 7th sentence with respect to identifying counter-indicators associated with neither positive nor negative feedback] maintained by a database is not equivalent to an improvement in the database’s functionality MPEP 2106.05(a) I.4 Further still, Examiner submits that arranging a hierarchy of groups and sorting information [similarly argued 5.  
	As currently claimed, the solution does not even raise to any level of actual technological improvement because it simply aims at abstractly “receiving”, “analyzing” “identifying” and “providing” sequential “feedback choices” to traverse the survey. 
	Such alleged solution addresses the laborious administering of prior surveys, requiring more input and jumping back and forth [see Remarks 06/25/2021 p.12 ¶3], which at most would correspond to an improvement in an entrepreneurial objective rather than a technological one. See MPEP 2106.05(a)II: it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology, nor is the limiting of the abstract idea to a technological environment6 [argued here as database traversal Remarks 06/25/2021 p.12 ¶3 6th-7th sentences] when similarly tested under MPEP 2106.05(h). 
	More to the point, according to MPEP 2106.05(a) the judicial exception alone cannot provide the improvement. Indeed, “improvement in the judicial exception itself” [summarized here as modifying an adaptive survey at preamble of independent Claim 21] “is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to underline that even a “groundbreaking, innovative, or even brilliant discovery” [here inferring from neither positive nor negative feedback at Remarks 06/25/2021 p.12 ¶3, 7th sentence] “does not by itself satisfy the §101  inquiry" as further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant”, [the claimed approach being argued here not only learns from what a user has selected or answered, but also from what the user has not selected at Remarks 06/25/2021 p.12 ¶3 last sentence to p.13 ¶1 1st sentence] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving abstract “Certain Methods Of Organizing Human Activity” and/or “Mental Processes”]. “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP” supra, “no matter how much of [such] an advance in the field” “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. 
	This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective versus improvement to actual technology. see MPEP 2106.04.
	At most, the currently claimed invention limits such abstract practices to a field of use or technological environment when tested per MPEP 2106.05(h) [here database traversal at Remarks 06/25/2021 p.12 ¶3, 6th-7th sentences instead of mental traversal, inference or deduction from memory] and/or by applying the abstract idea per MPEP 2106.05(f), which when considered alone or together, do not integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 
	As previously stated, such computerized functions could be argued as mere examples of applying the abstract idea by performing economic or other tasks (e.g., to receive, store, or transmit data)7. They could perhaps be construed as consulting an activity log, selecting a particular data source to be manipulated including limiting a database index to specific tags8 [here indicators and counter indicators of positive and negative feedback at Remarks 06/25/2021 p.12 ¶3], and updating the activity log9 [similarly here as eliminating counter-indicated aspects of neither positive nor negative feedback at Remarks 06/25/2021 p.12 ¶3] which again do not integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B].  
In conclusion, the Examiner reasons that similar to the prior claims, the newly Claims 21-42 still, recite or at least describe or set forth the abstract idea [Step 2A prong one] with their additional, computer-based elements not integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. 

Objections 
Claims 29, 40 are objected for informally reciting “graphical location”. This appears to be a typo for the “geographical location” as previously recited in said claims.
Claims 29, 40 are accordingly recommended to be amended to recite, as an example only geographical location. Clarification and/or correction is/are required. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 21, 32 are independent and have included the newly added matter of:
* “a second feedback input representing neither positive feedback nor negative feedback for a second attribute of the first plurality of aspects”.
Applicant points as support to Figs.19C-D at Remarks 06/25/2021 p.10 - p.11 ¶1.
For example Applicant points to Remarks 06/25/2021 p.10 ¶1 to state: In Figure 19C and 19D, the user has provided feedback input that represents neither positive nor negative feedback (by not selecting "Good" and not selecting "Not So Good") for "Attitude," "Patience," "Knowledge," and "Other" and both positive and negative feedback (by selecting "Good" and selecting "Not So Good") for "Helpful."
Yet Examiner submits that not selecting positive and negative feedback is an example of not inputting positive and negative feedback, which is opposite to what the independent Claims 21, 32 actually recite, namely: “input representing neither positive feedback nor negative feedback for a second attribute of the first plurality of aspects”.
Since the Original Specification does not appear to provide clear, deliberate and sufficient support to show that Applicant had possession for “a second feedback input representing neither positive feedback nor negative feedback for a second attribute of the first plurality of aspects”, it  would logically follow that the Original Specification also does not provide clear, deliberate and sufficient support to show that Applicant had possession for the newly added matter of “analyzing the aspects of the particular entity based on the second feedback input representing neither positive nor negative feedback”.
Examiner reminds Applicant that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” see “Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565”.  Similarly see Hyatt, 47USPQ 2d 1128 at 1131. Moreover, Examiner submits that Applicant’s interpretation of the originally filed drawings as obvious to one of ordinary skill in the art is not the test. see Lockwood vs. Anderson, 41USPQ 2d at 1966.
Claims 22-31, 33-42 are dependent and rejected upon rejected parent Claims 21, 32. 
Clarifications and/or corrections are required. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 21, 32 are new independent claims reciting among others:
* “analyzing the aspects of the particular entity based on the first feedback input representing both positive and negative feedback”; 
* “analyzing the aspects of the particular entity based on the second feedback input representing neither positive nor negative feedback”, 
wherein analyzing the second feedback input provides counter indicators for a third plurality of aspects of the particular entity”; “and”
* “identifying, from the database, the second plurality of aspects based on the analysis of the first and second feedback inputs, wherein the second plurality of aspects does not include the third plurality of aspects”;

-> rendering said claim vague and indefinite because while there is antecedent basis for “analyzing the aspects of the particular entity based on the first feedback input” there is still insufficient antecedent basis for “the analysis of the first” “feedback inputs” themselves as subsequently recite at “identifying” limitation. 

Simply said “analyzing the aspects” “based on the first feedback input” as antecedently recited at the first “analyzing” limitation does not necessarily equate to “the analysis of the first” “feedback inputs” themselves as subsequently recited at the “identifying” limitation. Similarly, recitation of “wherein analyzing the second feedback input” and “identifying, from the database, the second plurality of aspects based on the analysis of the” “second feedback inputs” also appear to refer to a prior “analyzing” of “second feedback inputs” themselves which doesn’t appear to be antecedently present.  

Claims 21, 32 recommended as an example only, to be amended to recite, among others: 
* “analyzing the aspects of the particular entity based on the first feedback input representing both positive and negative feedback”; 
* “analyzing the aspects of the particular entity based on the second feedback input representing neither positive nor negative feedback”, 
* “wherein analyzing the” the aspects of the particular entity based on “second feedback input provides…” etc. “and”
* “identifying, from the database, the second plurality of aspects based on the analysis of” the aspects of the particular entity based on “the first and second feedback inputs” etc.
Claims 22-31, 33-42 are dependent and rejected upon rejected parent Claims 21, 32. 



Claims 33-42 are also rendered vague and indefinite because they “system” claims referring back to parent independent Claim 32. Yet, Claim 32 is a “non-transitory computer-readable media”, thus rendering any antecedent relation vague and indefinite. 
Claims 33-43 are recommended to be amended to substitute the “system” for the 
“non-transitory computer-readable media”.  
Claims 31, 42 further recite, among others:
* “receiving a search for an entity matching a parameter”; “and”
* “identifying the particular entity based on the unstructured data inputs in the data record matching the parameter”.
Thus, it would appear that “the particular entity” subsequently recited at the “identifying” limitation of said dependent Claims 31, 42 would be intended to refer back to “an entity” antecedently recited at “receiving” limitation of said dependent Claims 31, 42.
However, such interpretation is refuted by parent independent Claims 21, 32 which also recite “a particular entity” and “ the particular entity”, thus rendering dependent Claims 31, 42 vague and indefinite because it is now unclear if “the particular entity” subsequently recited at the “identifying” limitation of said dependent Claims 31, 42 refers back to “an entity” antecedently recited at “receiving” limitation of said dependent Claims 31, 42, or if it refers back to “a / the particular entity” antecedently recited at parent independent Claims 21, 32. 
Claims 31, 42 are recommended to be amended to recite, among others:
* “receiving a search for [[]” the particular “entity matching a parameter”; and
* “identifying the particular entity based on the unstructured data inputs in the data record matching the parameter”.
Clarifications and/or corrections are required.
 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
describe or at least set forth the abstract idea as follows except where strikethrough 
“…”:
(independent Claim 32)
* “accessing, ; 
* “identifying, ; 
* “identifying, ; 
* “providing, ; 
* “receiving, : 
** “a first feedback input representing both positive feedback and negative feedback for a first attribute of the first plurality of aspects”, “and”
** “a second feedback input representing neither positive feedback nor negative feedback for a second attribute of the first plurality of aspects”;
* “identifying a second plurality of aspects of the particular entity comprising”: 
** “accessing, ; 
** “analyzing the aspects of the particular entity based on the first feedback input representing both positive and negative feedback”; 
** “analyzing the aspects of the particular entity based on the second feedback input representing neither positive nor negative feedback, wherein analyzing the second feedback input provides counter indicators for a third plurality of aspects of the particular entity”; “and” 2 
**sf-4458920Application No.: 16/258,435Docket No.: 78101-20002.02 “identifying, ;
* “identifying, ";
* “providing ”;
* “receiving a third feedback input, the third feedback input representing a selection of the second feedback choices”; “and”
* “generating ”                (independent Claims 21, 32)
“wherein the first plurality of aspects comprise at least one of a service, an experience, and a product of the particular entity”
(dependent Claims 22, 33)
“wherein the first plurality of aspects comprise at least one of a speed of the service, an accuracy of the service, and a helpfulness of the service”
(dependent Claims 23, 34)
* “.
(dependent Claims 24, 35)
* “
(dependent Claims 25, 36)
* “(dependent Claims 26, 37)
* “
(dependent Claims 27, 38)
* “”
(dependent Claims 28, 39)
* “
identifying, 
(dependent Claims 29, 40)
* “wherein generating and (dependent Claims 30, 41)
* “receiving a search for an entity matching a parameter”; “and”
* “identifying the particular entity based on unstructured data inputs in the data record matching the parameter”   (dependent Claims 31, 42) 
Examiner follows a similar analysis as PTAB 11/30/2018 decision in parent App 14592754.  Further, Examiner points to MPEP 2106.04(a)(2) II. and submits that, except where strikethrough, the above claims similarly recite, describe or set forth the abstract grouping of “Certain Methods of Organizing Human Activities” including
fundamental economic practices, commercial interactions and business relations [preponderantly here as “feedback choices” between user and “entities/particular entity”, and further narrowed as “at least one of a service, an experience, and a product of the particular entity” at dependent Claims 22,33; “at least one of speed of service, accuracy of service, and helpfulness of service” at dependent Claims 23,34; with respective “feedback choices of good or no selection for an attribute” and “feedback choices of bad or no selection for the attribute” at dependent Claims 25, 36; "receive a3 sf-4458920Application No.: 16/258,435Docket No.: 78101-20002.02comment from a user regarding the 2nd aspects”  at  dependent Claims 26, 37] as well as 
managing such relationships or interactions by following rules / instructions [here “identifier of particular entity”, “identify 1st and 3nd  aspects of the particular entity”, “generating” “a data record comprising an identifier of the particular entity, the selection of 1st feedback choices, and selection of 2nd feedback choices” at independent Claims 21, 32;  “identify, 1st aspects of the particular entity comprises identifying the 1st aspects based on graphical location” at dependent Claims 29, 40; “receiving a search for an entity matching a parameter”; “and” “identify particular entity based on unstructured data inputs in the data record matching the parameter” at dependent Claims 31, 42] 
Examiner also points to MPEP 2106.04(a)(2) III to submit that the claims also recite, set forth or describe the abstract “Mental Processes” grouping by use of
physical aids such as pen, paper, slide rulers in “receiving”, “selection of 1st feedback choices”, and “3rd feedback input representing a selection of 2nd feedback choices” at independent Claims 21, 32; “receive a3 sf-4458920Application No.: 16/258,435Docket No.: 78101-20002.02comment from user regarding 2nd aspects” at dependent Claims 26, 37] to allow the user to express his or her
opinion on “the entity” [here “both negative and positive feedback choice” and “neither positive nor negative feedback” at independent Claims 21, 32; “providing matrix arrangement of feedback choices” at dependent Claims 24, 35] through 
concomitant or inferred, deductive or abductive reasoning or judgment [here “wherein analyzing 2nd feedback input provides counter indicators for 3rd aspects of particular entity; and i2dentifying 2nd aspects based on analysis of 1st and 2nd feedback inputs, wherein 2nd aspects does not include 3rd aspects”, “identify” “2nd feedback choices based on 2nd aspects” at independent Claims 21, 32] with respect to 
evaluation [here  “analyzing aspects of particular entity based on 1st feedback input representing both positive and negative feedback”; “analyzing aspects of particular entity based on 2nd feedback input representing neither positive nor negative feedback, wherein analyzing 2nd feedback input provides counter indicators for 3rd plurality of aspects of the particular entity”; “identify 2nd plurality of aspects based on analysis of 1st and 2nd feedback inputs, wherein 2nd aspects does not include the 3rd aspects”; at independent Claims 21, 32; “identify” “1st aspects of the entity comprises identifying the 1st aspects based on the graphical location” at dependent Claims 29, 40; “identify the entity based on unstructured data inputs in the data record matching the parameter” at dependent Claims 31, 42].   
Examiner takes this opportunity to remind Applicant that under MPEP 2106.04(a)(2) IIIC 
	1. Performing a mental process on a generic computer, 
	2. Performing a mental process in a computer environment, and 
	3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. 
	Additional details will be now investigated more granularly below.  
	For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.

	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
Specifically, per MPEP 2106.05(f)(2) the additional, computer based elements [here “database / discrete databases”, “hardware processor”, “graphical user interface”, “display”, “position sensor” etc.] provide mere instructions [here “instructions” “executed “by processor”] to apply the abstract idea [identified above] where computer components are merely used as tools to perform economic tasks [here identified above] or other tasks to store data, receive and transmit data10 [here “from feedback database” “accessing”, and “identifying” at independent Claims 21,32,  dependent Claims 27-29,38-40; “storing a data record comprises storing unstructured” at dependent Claims 30, 41; “wherein providing a display of the second feedback choices comprises providing an interactive text box to receive a3 sf-4458920Application No.: 16/258,435Docket No.: 78101-20002.02comment from a user regarding the second plurality of aspects” at dependent Claims 26, 37] and generating a second menu from a first menu and sending the second menu11 [here “1st feedback input representing both positive feedback and negative feedback for 1st attribute of 1st aspects”, “and” “2nd feedback input representing neither positive feedback nor negative feedback for 2nd attribute of the 1st aspects”; “provides counter indicators for 3rd aspects of particular entity”; “and” 2 “providing display of 2nd feedback choices”; “receiving 3rd feedback input representing a selection of the 2nd feedback choices” at independent Claims 21, 32 “wherein providing a display of the feedback choices comprises providing a 1st interface with feedback choices of good or no selection for an attribute and providing a 2nd user interface with feedback choices of bad or no selection for the attribute” at dependent Claims 25, 36]
Additionally, per MPEP 2106.05(f)(2) the additional, computer-based elements can be viewed to merely monitor audit log data12 [here “from feedback database identify 1st and 2nd feedback choices”; “generating and storing a data record comprising an identifier of particular entity, the selection of 1st and 2nd feedback choices,” at independent Claims wherein 1st plurality of aspects comprise at least one of speed of service, accuracy of service, and helpfulness of service” at dependent Claims 23, 34;  “determining, from a position sensor associated with the graphical user interface, a geographical location of the graphical user interface and wherein at dependent Claims 29, 40] executed on a general-purpose computer13 [here identified above] and to merely use software to tailor information14 [here “from a position sensor associated with the graphical user interface” “determining” “a geographical location of the graphical user interface and wherein identifying, from the feedback database, a first plurality of aspects of the particular entity comprises identifying the first plurality of aspects based on the graphical location”  at dependent Claims 29, 40; “identify, 2nd  aspects based on analysis of 1st and 2nd feedback inputs, wherein 2nd aspects does not include 3rd aspects”; “identify 2nd feedback choices based on the second plurality of aspects" at independent Claims 21, 32; “identify the particular entity based on unstructured data inputs in the data record matching the parameter” at dependent Claims 31, 42] and provide it to the user on a generic computer15 [here “providing display of 2nd feedback choices” at independent Claims 21, 32; “providing a display of the feedback choices comprises providing a first interface with feedback choices of good or no selection for an attribute and providing a second user interface with feedback choices of bad or no selection for the attribute” at dependent Claims 25, 36]
	All these do not integrate the abstract idea into a practical application. 
Additionally or alternatively, when tested per MPEP 2106.05(h), it could also be argued that Applicant’s claim drafting attempts at narrowing the abstract idea to the above identified “database / discrete databases, hardware processor, graphical user interface, display, position sensor” etc. represent mere attempts at limiting the abstract exception to a field of use or technological environment. For example
MPEP 2106.05(h) cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to state that limiting the combination of 
collecting information, analyzing it and displaying certain results of collection and analysis 
providing display of 2nd feedback choices” at independent Claims 21, 32; “providing display of feedback choices comprises providing 1st interface with feedback choices of good or no selection for an attribute and providing 2nd user interface with feedback choices of bad or no selection for the attribute” at dependent Claims 25, 36] to the field of use or [computerized, cloud-based] technological environment, does not integrate the abstract idea into a practical application.
A similar inquiry under MPEP 2106.05(g), reveals the additional computer-based elements [as initially strikethrough above] not amounting to more than extra-solutions of: presenting offers to potential customers followed by data gathering / gathering statistics based on the testing about how the customer responded to the offers [here as “feedback choices”] and selecting particular data source or type of data to be manipulated / selecting information based on types of information and availability of information for collection, analysis and display / updating an activity log [here “from feedback database” “identify, 1st feedback choices based on 1st aspects, wherein 1st  feedback choices are binary selectable feedback choices”; “from a graphical user interface” “receiving, selection of 1st feedback choices, comprising”: “1st feedback input representing both positive feedback and negative feedback for a 1st attribute of the 1st aspects, and 2nd feedback input representing neither positive feedback nor negative feedback for 2nd attribute of 1st aspects”; “identifying 2nd aspects of the particular entity comprising”: “from the feedback database” “accessing” , “aspects of particular entity”; “analyzing the aspects of the particular entity based on 1st feedback input representing both positive and negative feedback”; “analyzing aspects of the particular entity based on 2nd feedback input representing neither positive nor negative feedback, wherein analyzing the second feedback input provides counter indicators for a third plurality of aspects of the particular entity”; “and” 2 “from the database” sf-4458920Application No.: 16/258,435Docket No.: 78101-20002.02“identifying 2nd aspects based on analysis of 1st and 2nd feedback inputs, wherein the 2nd aspects does not include the 3rd aspects”; “from the feedback database” “identify 2nd feedback choices based on 2nd aspects"; “a display providing of 2nd feedback choices”; “receiving 3rd feedback input representing a selection of 2nd feedback choices”; “and” generating and storing a data record comprising an identifier of the particular entity, the selection of the 1st and 2nd feedback choices”  at independent Claims 21, 32; “wherein providing a display of feedback choices comprises providing a 1st user interface with feedback choices of good or no selection for an attribute and providing a 2nd user interface with feedback choices of bad or no selection for the attribute” at dependent Claims 25, 36; “wherein providing a display of 2nd feedback choices comprises providing an interactive text box to receive a3 sf-4458920Application No.: 16/258,435Docket No.: 78101-20002.02comment from a user regarding the 2nd aspects” at dependent Claims 26, 37; “receiving a search for an entity matching a parameter”; “and” “identifying the particular entity based on unstructured data inputs in the data record matching the parameter” at dependent Claims 31, 42]. 
--------------------------------------------------------------------------------------------------------------------
   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as per above, the additional computer-based elements merely apply the already recited abstract idea, narrow it to a field of use or technological environment and/or provide extra solution activities. Also assuming arguendo that, aside from MPEP 2106.05(f),(h),(g) tests above, additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine, conventional [as perhaps necessitated by MPEP 2106.05(g)], Examiner would point to MPEP 2106.05(d), to demonstrate the following computer-implemented functions of the additional computer based elements [strikethrough above] are well-understood, routine and conventional:
MPEP 2106.05(d)(I) Examiner points to Applicant’s own Original Specification
       * Original Spec. ¶ [0026] recites commercially available devices: “For purposes of illustrating a clear example, some embodiments herein are described with respect to use with mobile computing devices such as APPLE IPHONE devices, ANDROID devices, and other smartphones, but the broad functions described herein may be used with many other computing devices. For example, embodiments may be used with computers that use HTTP, HTML and web browsers rather than device-specific apps”.
      * Original Spec. ¶ [0164] recites at a high level of generality “Computer system 1700 also includes a main memory 1706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1702 for storing information and instructions to be executed by processor 1704. Main memory 1706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1704. Such instructions, when stored in non-transitory storage media accessible to processor 1704, render computer system 1700 into a special-purpose machine that is customized to perform the operations specified in the instructions”. 
       * Original Specification ¶ [0165] reciting at a high level of generality: “Computer system 1700 further includes a read only memory (ROM) 1708 or other static storage device coupled to bus 1702 for storing static information and instructions for processor 1704. A storage device 1710, such as a magnetic disk or optical disk, is provided and coupled to bus 1702 for storing information and instructions”.
        * Original Specification ¶ [0166] reciting at a high level of generality: “Computer system 1700 may be coupled via bus 1702 to a display 1712, such as a cathode ray tube (CRT), for displaying information to a computer user. An input device 1714, including alphanumeric and other keys, is coupled to bus 1702 for communicating information and command selections to processor 1704. Another type of user input device is cursor control 1716, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 1704 and for controlling cursor movement on display 1712. This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane. 
        * Original Specification ¶ [0167] reciting at high level of generality: “Computer system 1700 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 1700 to be a special-purpose machine. According to one embodiment, the-44- Attorney Docket No. 60353-0021techniques herein are performed by computer system 1700 in response to processor 1704 executing one or more sequences of one or more instructions contained in main memory 1706. Such instructions may be read into main memory 1706 from another storage medium, such as storage device 1710. Execution of the sequences of instructions contained in main memory 1706 causes processor 1704 to perform the process steps described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions”. 
	* Original Specification ¶ [0168] reciting at high level of generality: “The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operation in a specific fashion. Such storage media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as storage device 1710. Volatile media includes dynamic memory, such as main memory 1706. Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge. [0169] Storage media is distinct from but may be used in conjunction with transmission media. Transmission media participates in transferring information between storage media. For example, transmission media includes coaxial cables, copper wire and fiber optics, including the wires that comprise bus 1702. Transmission media can also take the form of acoustic or light waves, such as those generated during radio-wave and infra- red data communications”. 
	* Original Specification ¶ [0170] reciting at high level of generality: “Various forms of media may be involved in carrying one or more sequences of one or more instructions to processor 1704 for execution. For example, the instructions may initially be carried on a magnetic disk or solid state drive of a remote computer. The remote computer can load the instructions into its dynamic memory and send the instructions over a telephone line using a modem. A modem local to computer system 1700 can receive the data on the telephone line and use an infra-red transmitter to convert the data to an infra-red signal. An infra-red detector can receive the data carried in the infra-red signal and appropriate circuitry can place the data on bus 1702. Bus 1702 carries the data to main memory 1706, from which processor 1704 retrieves and executes the instructions.-45- Attorney Docket No. 60353-0021The instructions received by main memory 1706 may optionally be stored on storage device 1710 either before or after execution by processor 1704. [0171] Computer system 1700 also includes a communication interface 1718 coupled to bus 1702. Communication interface 1718 provides a two-way data communication coupling to a network link 1720 that is connected to a local network 1722. For example, communication interface 1718 may be an integrated services digital network (ISDN) card, cable modem, satellite modem, or a modem to provide a data communication connection to a corresponding type of telephone line. As another example, communication interface 1718 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN. Wireless links may also be implemented. In any such implementation, communication interface 1718 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information”. 
	* Original Specification ¶ [0172] reciting at high level of generality: “Network link 1720 typically provides data communication through one or more networks to other data devices. For example, network link 1720 may provide a connection through local network 1722 to a host computer 1724 or to data equipment operated by an Internet Service Provider (ISP) 1726. ISP 1726 in turn provides data communication services through the world wide packet data communication network now commonly referred to as the "Internet" 1728. Local network 1722 and Internet 1728 both use electrical, electromagnetic or optical signals that carry digital data streams. The signals through the various networks and the signals on network link 1720 and through communication interface 1718, which carry the digital data to and from computer system 1700, are example forms of transmission media. [0173] Computer system 1700 can send messages and receive data, including program code, through the network(s), network link 1720 and communication interface 1718. In the Internet example, a server 1730 might transmit a requested code for an application program through Internet 1728, ISP 1726, local network 1722 and communication interface 1718”. 
	* Original Specification ¶ [0174] reciting at high level of generality: “The received code may be executed by processor 1704 as it is received, and/or stored in storage device 1710, or other non-volatile storage for later execution”. 
	* Original Specification  ¶-46- Attorney Docket No. 60353-0021[0175] reciting at high level of generality “In the foregoing specification, embodiments of the invention have been described with reference to numerous specific details that may vary from implementation to implementation. The specification and drawings are, accordingly, to be regarded in an illustrative rather than a restrictive sense. The sole and exclusive indicator of the scope of the invention, and what is intended by the applicants to be the scope of the invention, is the literal and equivalent scope of the set of claims that issue from this application, in the specific form in which such claims issue, including any subsequent correction”. 
MPEP 2106.05(d)(II), also shows the following functions of the above additional computer-based elements [as initially strikethrough above] as well‐understood, routine, and conventional:
	* presenting offers and gathering statistics16 [here as “feedback choices”]
	* recording customer’s order17 / electronic recordkeeping18 / storing and retrieving information in memory19[here “from a graphical user interface” “receiving, a selection of the first feedback choices”; “receiving 3rd  feedback input, representing a selection of 2nd feedback choices” at independent Claims 21, 32 ; “1st feedback choices are stored in 1st database of the plurality of discrete databases and the 1st of aspects are stored in 2nd database of the plurality of discrete databases” at dependent Claims 28, 39; “storing unstructured data inputs in the data record” at dependent Claims 30, 41] including 
utilizing an intermediary computer to forward information20 [here “wherein the feedback database comprises a plurality of discrete databases” at dependent Claims 27,38; “wherein the plurality of first feedback choices are stored in a first database of the plurality of discrete databases and the first plurality of aspects are stored in a second database of the plurality of discrete databases” at dependent Claims 28, 39], 
	* arranging a hierarchy of groups [here “1st feedback input representing both positive feedback and negative feedback for 1st attribute of 1st aspects, and 2nd feedback input representing neither positive feedback nor negative feedback for 2nd attribute of 1st aspects” at independent Claims 21, 32], sorting information [here “analyzing aspects of the particular entity based on 2nd feedback input representing neither positive nor negative feedback, wherein analyzing the 2nd feedback input provides counter indicators for 3rd aspects of the particular entity”, “identifying, from the database, the 2nd aspects based on analysis of 1st and 2nd feedback inputs, wherein 2nd aspects does not include 3rd aspects”; “identify, from the feedback database, 2nd feedback choices based on 2nd aspects” at independent Claims 21, 32; “providing a first user interface with feedback choices of good or no selection for an attribute and providing a second user interface with feedback choices of bad or no selection for the attribute” at dependent Claims 25, 36; “wherein the 1st feedback choices are stored in a 1st database of the plurality of discrete databases and the 1st aspects are stored in 2nd database of the plurality of discrete databases” at dependent Claims 28, 39; “identifying, from the feedback database, 1st aspects of the particular entity comprises identifying the 1st aspects based on the graphical location” at dependent Claims 29, 40; “identifying the particular entity based on the unstructured data inputs in the data record matching the parameter” at dependent Claims 31, 42]. 
	Examiner further points to the following case law as well: 
* US 20130262501 A1 ¶ [0001] last sentence confirms conventionality of
manipulating unstructured data: Conventional open-domain QA systems derive the answer from unstructured data, e.g. documents, text corpus, file collections, etc. 
	With respect to Claims 8, 17 reciting “graphical user interface comprises a touch sensitive surface overlaying a video display, the touch sensitive surface configured to detect tactile contact with the touch sensitive surface; wherein the first input and second input is provided by tactile contact with the touch sensitive surface”	Examiner points to: 
	* US 20110148807 A1 teaching at ¶ [0005] the overlying feature of claims 8,17 as follows: “Some cell phone manufacturers like AppleTM attempt to address the overcrowded user interface by deploying a capacitive sensing touch screen overlay that resides atop a video display” in light of 
	* Original Specification at ¶ [0026] commercially available devices: “For purposes of illustrating a clear example, some embodiments herein are described with respect to use with mobile computing devices such as APPLE IPHONE devices, ANDROID devices, and other smartphones, but the broad functions described herein may be used with many other computing devices. For example, embodiments may be used with computers that use HTTP, HTML and web browsers rather than device-specific apps”.
	* US 20110313849 A1 Method and system for effective market research teaching at ¶ [0060] 1st sentence: “user interface 614 (which may include any or all of a conventional alphanumeric keypad, a touch sensitive display overlay…” 
	* US 20130005404 A1 ¶ [0030] “As shown in Fig. 9, display screen 210 may include a first portion comprising first display screen 240 that may include conventional LED or LCD technology such as a backlit touch screen display 242 and a touch sensitive overlay 244”.
         * US 6058304 A column 13 lines 5-10: “Although Fig.8 shows a touch sensitive screen 90 (e.g., an overlay) separate from a conventional display screen, any applicable touch sensitive screen technology can be used, either though the use of an addition to an existing conventional display screen, or the use of a display screen with integral touch sensitivity”.
	* US 5681285 A teaching at column 8 lines 4-5: “conventional” “a tactile feedback silicone rubber overlay”
	With respect to geographical location capabilities of the position sensor at dependent Claims 29, 40, examiner further points to its conventionality as demonstrated by at least: 
* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
		
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 
	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.
	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.
	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.
	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.
		* US 20140180576 A1 reciting at ¶ [0001] 2nd sentence: “That is, the mobile device is capable of determining its location in the real world.  Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.
	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 
	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.
	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
	* “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. 
In conclusion, Claims 21-42 recite, describe or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are ineligible. 












Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over:
* Kelly; Patrick Laughlin US 20090063379 A1 hereinafter Kelly in view of 
* Olander et al, US 20140193794 A1 hereinafter Olander. As per, 
Claims 21, 32
Kelly teaches: “A method of dynamically modifying an adaptive survey, the method comprising”: / “A non-transitory computer-readable media storing instructions which, when executed by a hardware processor, cause performance of” (¶¶[0026]-[0028],[0129])
- “accessing, from a feedback (Kelly ¶ [0030] noting the user browses a list of previously posted questions and/or enter a search query to find previously posted questions on a particular topic.), “wherein the feedback  (Kelly ¶ [0029] 4th-5th sentences: the
present invention is implemented via web page that provides a mechanism for structured entry of a decision question with two possible choices);
- “identifying, from the feedback ” (Kelly ¶ [0031] 1st sentence: natural language processing is performed on entered search query to identify the list of posted decision questions related to subject matter for which user wants assistance. ¶ [0032] 3rd sentence: the system uses natural language processing to identify preamble and two choices specified in the question).
- “identifying, from the feedback ” (¶ [0029] 4th sentence, [0032] 3rd sentence: system uses natural language processing to identify preamble& 2 choices specified in a question)
- “providing, by a hardware processor, a display of the first feedback choices”
(Kelly ¶ [0008] 2nd sentence: Should I go to UC Santa Cruz? or Should I go to Stanford or UC Santa Cruz?);
receiving, from a graphical user interface, a selection of the first feedback choices, the selection comprising” (Kelly ¶ [0053] last sentence: system determine that Should I go to is preamble, and Stanford & UCSC are the two choices. Such parsing is performed according to natural language processing, with the user specifying at Figs. 5, 6, ¶ [0054] last sentence both affirmative and negative answer to a 1stbaseball attribute, and 2nd indifferent, 0 attribute at mid-¶ [0062] with no bearing on the decision question):
= “a first feedback input representing both positive feedback and negative feedback for a first attribute of the first plurality of aspects” (Kelly ¶ [0054] 3rd sentence: user specify both affirmative and negative answer to the question), “and”
= “a second feedback input representing neither positive feedback nor negative feedback for a second attribute of the first plurality of aspects” (Kelly Fig.5 mid-¶ [0062] the user specifies an indifferent answer neither positive nor negative);

- “identifying a second plurality of aspects of the particular entity comprising:
accessing, from the feedback 
(Kelly ¶ [0052] 3rd-6th sentences: tailoring the list to particular aspects. In one embodiment, the list is organized by category (i.e. sports) inferred from natural language processing. ¶ [0064]: initial default significance is inferred based on average significance as selected by user but the user can modify the default significance as desired. For example see ¶ [0065] - ¶ [0066] where secondary questions are shown to the user in an order informed by the significance of each question scores are now updated, based on the user’s answer to the secondary question and indicated significance value, along with the previously provided strength of the recommendation for that secondary question).

- “analyzing the aspects of the particular entity based on the first feedback input representing both positive and negative feedback” (Kelly Fig. 6 & ¶ [0054] last sentence: scales 606 analyze both the affirmative answer such as Stanford baseball team recently won NCAA tournament and the negative answer to the secondary question such as Stanford baseball team loses a lot. Kelly ¶ [0085] last sentence to ¶ [0090]: in first recommendation 601A, the user indicated on the scales that if baseball is significant the user: recommends Stanford with recommendation strength of 2 and recommends against UCSC with a recommendation strength of 2. In the second recommendation 601B, the 

- “analyzing the aspects of the particular entity based on the second feedback input representing neither positive nor negative feedback, wherein analyzing the second feedback input provides counter indicators for a third plurality of aspects of the particular entity” (¶ [0062] 4th,6th sentences: analyzing the indifferent option indicating numeric scale of 0 thus showing no bearing at all on recommendation concerning the decision question); 
- “identifying, from the (Kelly ¶ [0052] 3rd-6th sentences: the list is organized by category (i.e. sports) inferred from natural language processing. ¶ [0064]: initial default significance is inferred based on the significance selected by user such as 
both affirmative and negative answers at ¶ [0054] 3rd sentence as well as neither positive nor negative input, and the user indifferent input at mid-¶ [0062]) “wherein the second plurality of aspects does not include the third plurality of aspects” (Kelly ¶ [0062] 4th,6th sentences: indifferent option button indicates no bearing on recommendation concerning decision question. Similarly ¶ [0085] 4th sentence noting such option is not recommend. ¶ [0120]: In step 904, the user explicitly specified a recommendation 906 of Princeton over Yale with strength 2 (denoted by the second left-facing arrow). An additional inferred recommendation 907 can now be added, namely Stanford over Princeton with strength 1. Also, an inference 908 can be made that only two selections remain for Harvard vs. Princeton, namely Harvard with strength 2 or Harvard with strength 3. Remaining selections are removed. see ¶ [0096] 2nd sentence noting a different example identifying only the contributing secondary questions that are not toss-ups);
- “identifying, from the feedback ” (Kelly ¶ [0085] 5th-6th sentences: Referring now to Fig.10, there is shown an example of a screen 1000 for such an embodiment. Two recommendations 601 are shown. In first recommendation 601A, the user indicated, via scales 606A, that if baseball is significant, user 102: ¶ [0086] recommends Stanford with a recommendation strength of 2 on a scale of 1 to 3; and ¶ [0087] recommends against th - 5th sentences:  In creating the new question from the two existing questions, certain inferences can be made. Recommendations can be constructed transitively; for example, if Stanford is strongly recommended over UCSC for literature but UCSC strongly recommended over Beijing Normal, then Stanford can be very strongly recommended over Beijing Normal);
- “providing a display of the second feedback choices” (Kelly ¶ [0088] - ¶ [0090]: in 2nd recommendation 601B the user indicated via scales 606B that if baseball is significant, the user recommends Stanford with recommendation strength of 3 on a scale of 1 to 4; and recommends with a recommendation strength of 1 on a scale of 1 to 4);
- “receiving a third feedback input, the third feedback input representing a selection of the second feedback choices” (Kelly ¶ [0095] 3rd-4th sentences: secondary questions associated with first two decision questions are aggregated in relation to third question. In creating the new question from the two existing questions, certain inferences are made, and the user is prompted at ¶ [0119] last two sentences to resolve the conflict); “and”
- “generating and storing a data record comprising an identifier of the particular entity, the selection of the first feedback choices, and the selection of the second feedback choices” (Kelly ¶ [0122] explicit 906 and inferred 907 recommendations, are generated stored as a set of scoring values for the four choices. Thus, Harvard would get 2 points, Princeton would get 1 point, Stanford would get 3 points, and Yale would get 0 points. 
Kelly ¶ [0113] The indicated recommendations and strengths can then be stored and applied according to techniques described above. ¶ [0072]-¶ [0078] In Fig. 6, two recommendations 601 are shown for secondary question 403 concerning baseball. For each recommendation 601, the following items are displayed: a name or other identifier 602, specifying the user 102 who submitted the recommendation 601; a rating 604 for the user 102 who submitted the recommendation 601, based for example on feedback of other users concerning the user 102 or specific recommendation 601, or on the number of other users 102 that elected to use recommendations for the user 102; the date 603 that the recommendation 601 was posted; a recommendation strength 605, shown on a scale 606 running from a strong recommendation for one of the decision choices to a strong recommendation for the other decision choice; a short description 607 of the recommendation 601; and a detailed explanation 608 for the recommendation 601).
Kelly’s parsing and natural language processing above along with the feedback list may or may not suggests “a feedback database”.
* Nevertheless *
Kelly does not explicitly recite to clearly anticipate “a feedback database” as claimed.
* However *
Olander in analogous graphical interfaces for survey or feedback with capabilities for positive, negative, and both neutral / both recommendation and not a recommendation as per ¶ [0034] last two sentences teaches or suggests: “a feedback database” (Olander Fig.1 and mid-¶ [0033] noting survey database 108 and review database 110) 

    PNG
    media_image2.png
    899
    864
    media_image2.png
    Greyscale

Olander Annotated Figs. 6A-6F from Original Figs 6A-6F

It would have been obvious to one skilled in the art, at the time of the invention, to modify Kelly to include the teachings of Olander in order to utilize data trees for effective organization of data (Olander ¶ [0033] & MPEP 2143 G) and further to better utilize the analytic data to determine whether its marketing efforts are effective, to evaluate their business and/or particular locations of the business, to determine and influence direction of future marketing efforts, and/or for other purposes, for example. In some embodiments, the analytic data may be unique to a particular business and/or the category of the business (Olander ¶ [0061] last sentence & MPEP 2143 G, F). The predictability of such Kelly ¶ [0014], ¶ [0051], ¶ [0062] 6th sentence,  ¶ [0067] 2nd sentence, ¶ [0079] 2nd sentence, ¶ [0094] last sentence,  ¶ [0124] 2nd sentence, ¶ [0126] 2nd sentence, ¶ [0131] 1st sentence in view of Olander at ¶ [0071] 3rd - 4th sentences. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with graphical interfaces for survey or feedback. In such combination each element merely would have performed the same analytical, data storage and data retrieval functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kelly in view of Olander, the results of the combination would have fitted together, like pieces of a puzzle in a complementary, logical, economically desirable and thus predictable manner (MPEP 2143 A).

Claims 22, 33 
Kelly / Olander teaches all the limitations in claims 21, 32 above.
Kelly teaches “wherein the first plurality of aspects comprise at least one of a service, an experience” (Kelly ¶ [0052] 5th sentence: sports), “and a product of the particular entity”.
Olander also teaches or suggests also teaches or suggests wherein the first plurality of aspects comprise at least one of a service, an experience and a product of the particular entity” (Olander Annotated Figs. 6A-6F above from Original Figs 6A-6Fnoting service, professionalism and auto product sales as examples of first aspects).

Claims 23, 34 
Kelly / Olander teaches all the limitations in claims 22, 33 above. 
Kelly does not teach “wherein the first plurality of aspects comprise at least one of a speed of the service, an accuracy of the service, and a helpfulness of the service”. Yet, 
Olander in analogous graphical interfaces for survey or feedback teaches or suggests:
wherein the first plurality of aspects comprise at least one of a speed of the service, an accuracy of the service (Olander Fig. 6F negative reviews on accuracy of service), and a helpfulness of the service” (Olander Figs.6B,E professionalism as service helpfulness).
Rationales to modify/combine Kelly / Olander are above and reincorporated herein with dependent claims 23, 24 merely limiting the aspects to narrower characteristics. 
Claims 24, 35 
Kelly / Olander teaches all the limitations in claims 21, 32 above.
Kelly further teaches or suggests “wherein providing a display of the first feedback choices comprises providing a matrix arrangement of the feedback choices” (Kelly Fig.4 noting a 3X3 matrix of feedback choices) 
Olander also teaches or suggests “wherein providing a display of the first feedback choices comprises providing a matrix arrangement of the feedback choices” (Olander Annotated Figs. 6A-6F above from Original Figs 6A-6F noting 2X1 and 4X1 matrices).

Claims 25, 36 
Kelly / Olander teaches all the limitations in claims 21, 32 above.
Kelly further teaches or suggests “wherein providing a display of the feedback choices comprises providing a first user interface with feedback choices of good or no selection for an attribute” (Kelly Figs. 4, 5 ¶ [0058] 6th sentence: Do you like skiing? -> Yes. Also ¶ [0062] 4th sentence: In Figs. 4,5 advice-seeker 101 answered secondary question 403 relating to baseball, and is now presented with a prompt 502 asking him or her to provide a significance value for the indicated preference (like) for baseball) “and providing a second user interface with feedback choices of bad or no selection for the attribute” (Kelly Fig. 7 ¶ [0085] 2nd - 3rd sentences: dislike, negative or bad selection for the attribute).

Claims 26, 37 
Kelly / Olander teaches all the limitations in claims 21, 32 above.
Kelly further teaches or suggests “wherein providing a display of the second feedback choices comprises providing an interactive text box to receive a comment from a user regarding the second plurality of aspects” (Kelly ¶ [0029] 3rd sentence: entering text in a set of input fields on a web page. For example ¶ [0067] 4th sentence: a short description 607 and detailed explanation 608 forming the basis for score 701 are shown: Stanford has a Pac-10 baseball team that has recently won the NCAA tournament. ¶ [0080] In one embodiment, a hypertext link can be included, to provide access to website and other resources in support of the rationale 608 for the recommendation. The advice-seeker 101 or any other user can click on the hypertext link to view these supplementary resources).


Claims 27, 28, 38, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over:
* Kelly / Olander as applied to claims 21, 32 and in further view of 
* Hamilton, et al, US 20090112683 A1 hereinafter Hamilton. As per, 
Claims 27, 38 Kelly / Olander teaches all the limitations in parent claims 21, 32 above. 
Kelly / Olander does not exactly recite as claimed: 
* “wherein the feedback database comprises a plurality of discrete databases”.
- However -
Hamilton in analogous art of providing customer feedback teaches or suggests 
* “wherein the feedback database comprises a plurality of discrete databases”.
(Hamilton ¶ [0035] 4th - 5th sentences: the feedback 426 can be stored in a separate storage external to infrastructure 402. Further, although not shown, the feedback collected by a given store may be stored locally within a storage system in addition to being stored centrally within storage system 422)
It would have been obvious to one skilled in the art, at the time of the invention to further modify Kelly / Olander to further include “wherein the feedback database comprises a plurality of discrete databases” in further view of Hamilton to provide a cost-effective way to access customer feedback for better customer service (Hamilton ¶ [0002] 3rd sentence & MPEP 2143 F or G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Hamilton at ¶ [0018] 2nd sentence, mid-¶ [0020], ¶ [0041] 3rd sentence.  
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar providing customer feedback field of endeavor. In such combination each element merely would have performed the same analytical, organizational, and storage functions as they did separately, each related to customer feedback. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kelly / Olander in further view of Hamilton, the results of the combination would have fitted together, like pieces of a puzzle in a logical, complementary, service-oriented manner for ease and benefit of customer. Thus, such combination is believed to have been predictable (MPEP 2143 A).

Claims 28, 39 
Kelly / Olander teaches all the limitations in parent claims 27, 38 above. 
Kelly / Olander does not exactly recite as claimed: 
* “wherein the plurality of first feedback choices are stored in a first database of the plurality of discrete databases and the first plurality of aspects are stored in a second database of the plurality of discrete databases”.
- However -
Hamilton in analogous art of providing customer feedback teaches or suggests 
* “wherein the plurality of first feedback choices are stored in a first database of the plurality of discrete databases and the first plurality of aspects are stored in a second database of the plurality of discrete databases” (Hamilton ¶ [0035] 4th - 5th sentences: Alternatively, feedback 426 can be stored in a separate storage external to infrastructure 402. Further, although not shown, the feedback collected by a given store may be stored locally within a storage system in addition to being stored centrally within storage system 422. Fig. 1 noting the feedback is about the first plurality of aspects).
Rationales to modify Kelly/Olander with/and Hamilton are above & reincorporated since dependent Claims 28, 39 merely provided narrower details of the storage function and distribution of base arrangement already discussed and rendered obvious at parent Claims 27, 38. 

---------------------------------------------------------------------------------------------------------------------
Claims 29, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over:
* Kelly / Olander as applied to claims 21, 32 and in further view of 
* Busch; James David US 20120303455 A1 hereinafter Busch. As per, 

Claims 29, 40 
Kelly / Olander teaches all the limitations in parent claims 21, 32.
Kelly / Olander does not explicitly recite: “further comprising determining, from a position sensor associated with the graphical user interface, a geographical location of the graphical user interface and wherein identifying, from the feedback database, a first plurality of aspects of the particular entity comprises identifying the first plurality of aspects based on the graphical location” as claimed. 
Busch however in analogous customer feedback teaches or suggests “further comprising 
* determining, from a position sensor associated with the graphical user interface, a geographical location of the graphical user interface” (Busch ¶ [0345] 4th- 5th sentences: With reference to Fig.2D, the mobile device prompts the user to specify the business that was visited with a menu 280 allowing the user to assist with determining the businesses visited corresponding to ambiguous location data 212. Similar examples at Figs. 2C, Fig. 10, Figs. 18, 18A-18F and associated text) “and wherein identifying, from the feedback database, a first plurality of aspects of the particular entity comprises identifying the first plurality of aspects based on the graphical location” (Busch ¶ [0345] 6th-10th sentences: menu 280 may only show options for businesses where there is uncertainty if user visited the particular location; for purposes of illustration and without limitation, referring to Figs. 2C-D, the menu may only contain options for Business Locations 208 and 210. Further, menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business. In some forms of the invention, a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points).
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Kelly / Olander’s teachings to further include “determining, from a position sensor associated with the graphical user interface, a geographical location of the graphical user interface and wherein identifying, from the feedback database, a first plurality of aspects of the particular entity comprises identifying the first plurality of aspects based on the graphical location” in further view of Busch in order to solve ambiguities of locations, when the device detects businesses in close proximity (Busch ¶ [0345[] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as further articulated by Busch at ¶ [0009], ¶ [0338] with emphasis on its last sentence, ¶ [0294] 2nd sentence, ¶ [0333] 2nd sentence to ¶ [0334], ¶ [0391] 5th sentence, ¶ [0415] last two sentences, and ¶ [0433].  
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar querying customer feedback field of endeavor. In such Kelly / Olander in further view of Busch, the results of the combination, would have fitted together like pieces of a puzzle in a complementary, feasible, convenient, economically sound and desirable manner. Thus, it is reasoned that the results of such combination would have also been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 30, 31, 41, 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over:
* Kelly / Olander as applied to claims 21, 32 and in further view of 
* Blair-Goldensohn US 8417713 B1 et al, hereinafter Blair-Goldensohn. As per, 
Claims 30, 41 
Kelly / Olander teaches all the limitations in parent claims 21, 32.
Kelly/Olander does not recite: “wherein generating and storing a data record comprises 
* “storing unstructured data inputs in the data record”. 
- However -
Blair-Goldensohn in analogous sentiment or feedback analysis teaches or suggests:
* “storing unstructured data inputs in the data record” (Blair-Goldensohn column 3 line 64-66: data repository 140 stores unstructured reviews to rank search results).
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Kelly/Olander to include “storing unstructured data inputs in the data record” in further view of Blair-Goldensohn in order to effectively capture reviews in situations where the entity has mixed reviews and where valuable information may be lost due to averaging. Blair-Goldensohn would also allow for a finer level of precision or granularity than rankings and the ability to express different types of sentiment within a review such as food great, service bad. Last but not least Blair-Goldensohn would also help correct for inconsistencies in ranking system normalization. For instance, a restaurant consistently rated at two stars by restaurant reviewers may be favorably reviewed by its patrons due to differences in ranking system scales. By incorporating the sentiment expressed within textual reviews that accompany the Blair-Goldensohn would Blair-Goldensohn would also effectively integrate into search results other textual sources of sentiment outside of structured reviews such as blogs or personal web pages (Blair-Goldensohn column 1 lines 48 to column 2 line 4 and MPEP 2143 G).  
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar sentiment or feedback analysis field of endeavor. In such combination each element merely would have performed the same functions of recording, querying and analysis of feedback results as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kelly / Olander in further view of Blair-Goldensohn, the results of the combination would have fitted together like pieces of a puzzle in a complementary, contiguous, logical and thus predictable manner (MPEP 2143 A).
Claims 31, 42 
Kelly/Olander/Blair-Goldensohn teaches all limitations in claims 30, 41. 
Kelly / Olander does not explicitly recite: “further comprising” 
* “receiving a search for an entity matching a parameter” 
* “identifying the particular entity based on the unstructured data inputs in the data record matching the parameter” as claimed. 
- However -
Blair-Goldensohn in analogous sentiment or feedback analysis teaches or suggests:
* “receiving a search for an entity matching a parameter” (Blair-Goldensohn column 1 lines 33-36: if a user searches for French restaurants, it is most likely that a user would like to know of the restaurants that are the most favorably reviewed. Blair-Goldensohn column 4 lines 17-19, 28-32: unstructured reviews are textual documents which reference the Reviewable Entity 315 that have a high likelihood of containing an opinion about the Reviewable Entity 315. Unstructured reviews are analyzed to produce values which indicate the likelihood that the unstructured review pertains to the Reviewable Entity 315 and the unstructured review contains a sentiment or opinion about the Reviewable Entity 315. Blair-Goldensohn column 4 lines 44-48:  In some embodiments, the Entity Sentiment Database 142 also contains a value which indicates the likelihood that the unstructured review pertains to the entity); “and”
- “identifying the particular entity based on the unstructured data inputs in the data record matching the parameter” (Blair-Goldensohn column 4 lines 44-48:  In some embodiments, the Entity Sentiment Database 142 also contains a value which indicates the likelihood that the unstructured review pertains to the entity. Blair-Goldensohn column 6 lines 31-36: P(entity) value 306 represents the likelihood that the Review 313 is about the Entity 315. For Reviews 313 including Textural Reviews 310 from unstructured reviews, the P(entity) value 306 can be a function of any information regarding the Review 313 such as the source of the Review 313 or the author of the Review 313).
Rationales to modify/combine Kelly / Olander with/and Blair-Goldensohn are above and reincorporated because dependent claims 31, 42 merely narrowing the parent dependent claims 30, 41 to additional detail of the querying or searching based on the mapped and rendered obvious unstructured data above. 
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
* US 20080119134 A1 hereinafter Rao discloses at Fig.7 extracted immediately below selection of multiple “feedback choices” on an interface:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

        	* US 20100049590 A1 ¶ [0045] 4th sentence: As shown in the figure, use of the words "unpopular" and "awesome" in a conjunctive sentence implies both negative and positive emotions of the customer.
      * US 20090234718 A1 ¶ [0032] Using the emotional or feelings-based content of a user's (or group's) blog postings, emails, twitters, etc., a computer-implemented system in  accordance with the disclosed technology can advantageously associate both positive and negative emotions with certain subjects, topics, and events, for example.
      * US 20080040175 A1 ¶ [0045] 1st sentence: “In one implementation, only positive user responses are registered while in another implementation, both positive and negative user responses are registered”.  
      * US 20130191197 A1 [0051] “In particular embodiments of the system, the feedback surveys may include a rating scale that includes both positive and negative numbers”.

    PNG
    media_image4.png
    1380
    783
    media_image4.png
    Greyscale

US 20130018957 A1 mid-¶ [0006]: Another example is the difficulty that "Sentiment Analysis" tools have in deciphering comments made by consumers that contain sarcasm, or both a positive and a negative connotation, such as, for example, "I'm loving the way that Oil companies can make such huge profits, but I have to pay more for my fuel! Not!"
	* US 20130085808 A1 ¶ [0063] 5th sentence: “Both positive and negative feelings are associated with each motive. ¶ [0103] last sentence: In addition, the operator can select whether stimulus images associated with positive emotions, negative emotions, or both, are presented, and the order in which the types of images are presented”.
	* US 20120123823 A1 ¶ [0046]: “It is appreciated that although examples of negative feedback are specifically shown in this example, the system and methodology of the present invention applies equally to both positive and negative feedback”.
          * US 20150142532 A1 
		¶ [0047] “The method and system involve obtaining ratings by different combinations of relevant constituencies (subordinates, peers, and superordinates) along with the reasons, both positive and negative, underlying each rating for each dimension of leadership across the levels or tiers.  In addition, the subject individual also rates him or herself across all leadership dimensions, and provides the bases (+ and -) of their respective ratings, which provides a basis for comparison to those of the raters, thereby permitting the assessment of the accuracy of their own self perceptions”. 
		¶ [0048] “The ratings' summary, self and raters, across the dimensions nested within the leadership trait levels or tiers are presented in a hierarchical graphical format.  The underlying reasons, both positive and negatives are organized and presented in a graphical listing format for each rating dimension.  The ability to assess rater bias is also provided, thereby permitting the exclusion of that data in the summary analysis”.
		¶ [0091] 2nd sentence: Self rater 430 (e.g., the individual being assessed) gave himself a quantitative rating 431 of `4` and giving himself qualitative rationales 432 and 433 for not rating himself one value 
		lower [i.e. Fig.4 below element 432: Reason for Not Rating a “3-GOOD”] 
		and 
		higher [i.e. Fig.4 below element 433: Reason for Not Rating a “5-EXCELLENT”], respectively, for trait 410.

    PNG
    media_image5.png
    732
    1077
    media_image5.png
    Greyscale


	* US 20150302436 A1 ¶ [1228] “FIG. 71B shows an exemplary display for an on-the-margin type question.  Here, the respondent may use the graphical scale (e.g., numeric rating scale) in the question 7130 for inputting the rating response.  The graphical may be blinking or be in another style of display to alert and focus the respondent to input the rating.  Further here, both the positive (+) equity question 7130A and negative (-) equity question 7130B are gathered here in their respective 
slides, with their respective responses 7120A and 7120B to be inputted by the 
respondent”.
	* US 20110148807 A1 teaching at ¶ [0005] the overlying feature of claims 8,17 as follows: Some cell phone manufacturers like AppleTM  attempt to address the 
	* US 7941751 B2 disclosing the multi-prompting of a user to provide binary feedback at Fig. 5 below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

* US 20140272898 A1 disclosing at Fig.3A, Figs. 4A-4G below the multi-prompting of a user to provide binary feedback, including 3rd option of “I don’t use it any more”: 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


	* Maximizing respondent engagement through survey design, CASRO 	Panel 	Conference Defining and Delivering Quality, presented by Vision Critican 	and Angus Reid Strategies, Feb 5-6, 2008 disclosing at Fig. 6 extracted 	immediatelybelow Fusion surveying product of Vision Critical Company teaching
- identifying, by the at least one of the hardware processors, a set of expanded {tiles} of second-level feedback choices based, at least in part, on the first user input selecting an item of the one or more selectable items, the second level input selecting the selectable feedback choices 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


		* Emtrics, Discover what your customer think, Emtrics webpages, retrieved 
	from archives org, March 25th 2012 hereinafter Emtrics 

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale



* US 20130191182 A1	Work and quality management system, device and method

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

US 20130191182 A1 Fig. 2
* Turbotax Deluxe 2007 (selected slides) disclosing at page 16 extracted below the “selecting and displaying the second-level feedback prompt”

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


* US 20100306024 A1	System and method of providing an online survey and summarizing survey response data as exemplified in Figs. 5D-5E and Fig. 6D extracted immediately below 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


	* US 20120066026 A1 	Selecting and processing offers to complete tasks, research programs, and consumer rewards programs based on location discloses Figs. 6-9 and ¶ [0070, ¶ [0087]], ¶ [0119], ¶ [0122], ¶ [0220], ¶ [0223] also disclosing touch sensitive surface and touch sensitive technology for the surveying of users;

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

US 20120066026 A1 Fig. 8
US 20120284203 A1	Rating a Communication Party teaching similar compact surveying system for mobile devices as depicted immediately below by Fig. 3

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale




US 20130218803 A1	Consolidated Ranked Lists Based on Lists of Individual Contributors similar compact surveying system for mobile devices as depicted immediately in the Figures below

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


US 20130096985 A1 	Survey systems and methods useable with mobile devices and media presentation environments discloses at ¶ [0048], ¶ [0067] a touch-sensitive surface
US 20140095407 A1	Integrated method and system for real time bi-directional communications of issues, concerns, problems, criticisms, complaints, feedback, or compliments and managing, tracking, responding and automating responses to same
US 20140040161 A1	Method and system for managing business feedback online
US 20140025429 A1	Systems and methods for providing a service quality measure
US 20130311395 A1	Method and system for providing personalized reviews to a user
US 20130304573 A1	System for providing service reviews
US 20130282611 A1	System and methods for providing user generated video reviews
US 20130173492 A1	Collection and distribution of after purchase experience data
US 20130144802 A1	Personalizing aggregated online reviews
US 20130144765 A1	Socially Networked Business and Consumer Space
US 20130073339 A1	Devices, systems, and methods for acquiring unsolicited consumer comments
US 20130067348 A1	Recommendation engine
US 20130046706 A1	Analyzing communications to determine business entity popularity
US 20130041720 A1	System and method for real-time satisfaction survey feedback
US 20120303545 A1	Method, System and Program Product for Measuring Customer Satisfaction and Applying Post Concern Resolution
US 20120303544 A1	Site sentiment system and methods thereof
US 20120296743 A1	Method and System for Personalized Search Suggestions
US 20120278253 A1	Determining sentiment for commercial entities
US 20120253887 A1	Methods and System for Obtaining and Using Opinions
US 20120173305 A1	Mobile application surveys and incentives
US 20120054120 A1	A method and arrangement for federating ratings data
US 20110295669 A1	Internet-Assisted Systems and Methods for Building a Customer Base for Musicians
US 20110282712 A1	Survey reporting
US 20110276507 A1	System and method for recruiting, tracking, measuring, and improving applicants, candidates, and any resources qualifications, expertise, and feedback
US 20110276409 A1	System and method for providing feedback about merchants using payment transactional information
US 20110258137 A1	Method for improving customer survey system
US 20110218930 A1	Systems and methods for providing and obtaining validated customer feedback information
US 20110213724 A1	Community hub review
US 20110184869 A1	Method of managing franchises using credit-card payment system
US 20110173130 A1	Method and system for informing a user by utilizing time based reviews
US 20110173093 A1	Evaluating public records of supply transactions for financial investment decisions
US 20110137818 A1	Systems and methods for recommending third party products and services
US 20110106721 A1	System and Method for Mobile Interaction
US 20100274632 A1	Customer satisfaction monitoring system
US 20100235228 A1	Service provider evaluation and feedback collection and rating system
US 20100185552 A1	Providing gps-based location and time information
US 20100174587 A1	Pet service exchange market
US 20100087155 A1	On-premises restaurant communication system for collecting feedback
US 20100077095 A1	Method and apparatus for collecting viewer survey data and for providing compensation for same
US 20090299819 A1	Behavioral Trust Rating Filtering System
US 20090222284 A1	Physician office viewpoint survey system and method
US 20090198564 A1	System and method of interactive consumer marketing
US 20090187460 A1	System and method for real-time feedback
US 20090150217 A1	Methods and apparatus to perform consumer surveys
US 20090144070 A1	Evaluating public records of supply transactions
US 20090112683 A1	Method, system and program product for distribution of feedback among customers in real-time
US 20090006176 A1	Methods and systems of organizing vendors of production print services by ratings
US 20080288276 A1	Method, Process and System for Survey Data Acquisition and Analysis
US 20080255929 A1	Method for Obtaining Customer Feedback Through Text Messaging
US 20080147478 A1	Adaptive sales assistant
US 20080091519 A1	Point-of-sale provider evaluation
US 20080077468 A1	Managing responses to extended interviews to enable profiling of mobile device users
US 20080028313 A1	Generation and implementation of dynamic surveys
US 20070294124 A1	Hospitality performance index
US 20070226044 A1	Real-Time Subjective/Objective Venue Evaluation Method
US 20050065851 A1	System, method and computer program product for supplying to and collecting information from individuals
US 20040230471 A1	Business intelligence system and method
US 20040044563 A1	System and method for real-time updating service provider ratings
US 20030088452 A1	Survey methods for handheld computers
US 8738390 B1	Facilitating approval or disapproval of individual segments of content
US 8504486 B1	Collection and provision of long-term customer reviews
US 8255248 B1	Method and computer program product for obtaining reviews of businesses from customers
US 7953873 B1	Network-based service for menu filtering based on user information
US 6993576 B1	System and method for managing maintenance of building facilities
US 6631184 B1	System for community generated feedback and/or rating



OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
October 22nd, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        4 “BSG Tech LLC v. Buyseasons, Inc, 899 F.3d 1281,1287-88,127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018)”
        5 “Versata Dev. Group, Inc. v. SAP Am., Inc. 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”.
        6 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)
        7 MPEP 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v AV Auto, LLC, 823 F.3d 607,613,118 USPQ2d 1744,1748 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363,1367,115 USPQ2d 1636,1639 (Fed. Cir. 2015). 
        8 MPEP 2106.05(g) citing Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937
        9 MPEP 2106.05(g) citing among others, “Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754”; “Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937”, “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”
        10 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        11 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)
        12 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        13 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        14  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        15 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        16 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        17 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);
        18 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        19 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        20 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362